                                                              cc: 1) ED USMS
 1                                                                2) Fiscal
 2
 3
4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   METROPOLITAN LIFE                        Case No. 5:19-cv-01412-JWH-KKx
       INSURANCE COMPANY,
12
                 Plaintiff-in-interpleader,   ORDER FINDING ATTORNEY
13                                            ROSS H. BERGMAN IN
           v.                                 CONTEMPT
14
     GUDELIA GALICIA, an individual;
15   ANA DURAN, in her capacity as
       Administrator of the Estate of Jorge
16     Duran;
     DESIREE ARLENE LECEA, an
17     individual; and
     FOREST LAWN MORTUARY, a
18     California Corporation,
19               Defendants-in-
                 interpleader.
20
21
22
23
24
25
26
27
28
 1         This Order concerns the repeated failure of attorney Ross Bergman,
 2   counsel of record for Defendants-in-interpleader Gudelia Galicia and Ana
 3   Duran, to comply with this Court’s orders. On May 28, 2021, the Court
4    ordered Bergman—for the third time—to show cause in writing why he should
 5   not be held in contempt for his failure to comply with this Court’s orders, as
 6   detailed therein.1 The Court further ordered Bergman to show cause in writing:
 7   why he should not be sanctioned $2,000 for his failure to comply with the
 8   Court’s May 11 Order; why he should not be dismissed as counsel; and why he
 9   should not be reported to the California State Bar and to this Court’s Standing
10   Committee on Discipline.2 The deadline for Bergman to respond in writing to
11   the Court’s Third OSC was June 1, 2021, at 12:00 noon.3 Bergman did not
12   respond to the Third OSC, timely or otherwise. The Court held a hearing on
13   the Third OSC on June 2, 2021. Bergman did not appear at that hearing.
14         Based upon the foregoing, the Court hereby ORDERS as follows:
15         1.     The Court FINDS Ross H. Bergman IN CONTEMPT of the
16   Court’s Third OSC.
17         2.     The Court SANCTIONS Bergman in the amount of $2,000 for
18   failing to respond to the Court’s Third OSC.
19         3.     The Court ORDERS Bergman to self-surrender to the custody of
20   the U.S. Marshal located at 3470 12th Street, Riverside, California, no later than
21   12:00 noon on Monday, June 7, 2021, unless Bergman complies with the
22   following:
23                a.    remits payment to the Clerk of Court of sanctions in the total
24         amount of $3,500; and
25
26
     1
           Order to Show Cause Re: Contempt (the “Third OSC”) [ECF No. 71].
27   2
           Id. at 3:19–4:11.
28   3
           See id. at 3:15–4:4.

                                            -2-
 1                b.     provides to Galicia and Duran all client-provided documents
 2         in Bergman’s possession, custody, or control that are related to
 3         Bergman’s representation of Galicia and Duran in this case. See
4          Cal. R. Prof. Conduct 1.16(e).
 5         4.     If Bergman fails to comply and does not surrender as ordered
 6   herein, a warrant will be issued for his arrest without any further notice.
 7         IT IS SO ORDERED.
 8
 9   Dated: June 2, 2021
                                             John W. Holcomb
10                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -3-
